United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3418
                       ___________________________

                      Morgan Keegan & Company, Inc.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   David Fleming; David Fleming, as Personal Representative of the Estate of
                       Carmeletta Fleming, Deceased

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                            Submitted: May 23, 2013
                              Filed: June 1, 2013
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Morgan Keegan & Company, Inc. (Morgan Keegan) appeals the district court’s1
denial of its motion to vacate an arbitration award. After careful review of the record,
see Medicine Shoppe Int’l, Inc. v. Turner Invs., Inc., 614 F.3d 485, 488 (8th Cir.
2010) (standard of review), and considering the parties’ submissions on appeal, we
agree with the district court that Morgan Keegan was not entitled to the relief sought
for the reasons explained in the court’s opinion. We conclude as well that the district
court gave adequate consideration to all of Morgan Keegan’s arguments, including its
public-policy argument, which was premised on Morgan Keegan's claim the parties
entered into a settlement agreement. The arbitration panel heard evidence on the
question of whether the parties had settled their dispute and concluded there was no
valid settlement agreement. The factual determination there was no settlement
agreement is not reviewable under the Federal Arbitration Act.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-